Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim ) 1-3, 6, 14, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimitsu et al. (hereinafter Ishimitsu, US 2004/0205711) in view of Glennon et al. (hereinafter Glennon, US 2012/0278840) and Edwards, Ben (hereinafter Edwards, How to Open File Explorer with a Keyboard Shortcut on Windows 10).

In regards to independent claim 1, Ishimitsu teaches a method of navigating information, the method comprising:
displaying application output of an application on a display area of an electric device (Ishmitsu, [0008]), 
detecting, at the electronic device, a first input (Ishimitsu teaches expanding a node in a tree grid, Ishimitsu, [0051]);
displaying, in response to the first input, a first number of cells in a first grid (Ge displaying nodes in an expanded tree grid, Ishimitsu, [0051])
receiving, as a second input at the electronic device, a first selection of a first cell in the first number of cells in the first grid, wherein the first cell comprises a first piece of information (Ishimitsu teaches selecting an element of a selected node to change, Ishimitsu, [0060]); and
displaying, in response to the receiving the first selection, a second number of cells in a second grid (Ishimitsu teaches displaying a second grid to change a value of the selected element, Ishimitsu, Fig. 6 Item 610, [0066], [0086])),
wherein cells in the second number of cells each correspond to a sub-type of information related to the first piece of information (Ishimitsu teaches that the second grid contains compatible inputs for the selected element in a tree grid, Ishimitsu, Fig. 6 Item 610, [0066], [0086])).
Ishimitsu fails to explicitly teach:
Wherein the first grid visually segments the application output into rectangular areas of the first number of cells;
Displaying a second number of cells in a second grid within the first cell.
Glennon teaches:
Wherein the first grid visually segments the application output into rectangular areas of the first number of cells (Glennon, see Fig. 2 Items 48, 22, 28);
Displaying a second number of cells in a second grid within the first cell (Glennon, see Fig. 2 Item 30, [0015-0017]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ishimitsu and Glennon before him before the effective filing date of the claimed invention, to modify the selection grid taught by Ishimitsu to include the reading lens of Glennon in order to obtain a selection grid with reading lens. One would have been motivated to make such a combination because it enable further information about items without having to open a new screen.	
Ishimitsu fails to explicitly teach wherein the first input comprises pressing a specified combination of keys at a same time on a keyboard.
Edwards teaches wherein the first input comprises pressing a specified combination of keys at a same time on a keyboard (Edwards teaches using the Win + E shortcut to open a file explorer window. The files explorer window contains folders in a grid format, Edwards, pg. 1-2). It would have been obvious to one of ordinary skill in the art, having the teachings of Ishimitsu and Edwards before him before the effective filing date of the claimed invention, to modify the selection grid taught by Ishimitsu to include the multi key shortcuts of Edwards in order to obtain a selection grid with multi key inputs. One would have been motivated to make such a combination because it prevents the system from confusing normal keyboard inputs with request for selection commands.	
In regards to dependent claim 2, Ishimitsu teaches the method of claim 1, further comprising:
receiving, as a third input at the electronic device, a second selection of a second cell in the second number of cells, wherein the second cell comprises a second piece of information (Ishimitsu teaches multiple attributes in the grid that can be selected individually to be changed, Ishimitsu, Fig. 12-Fig. 24, [0081-0089]); and
in response to the receiving the second selection, displaying a third number of cells in a third grid, wherein cells in the third number of cells each correspond to a sub-type of information related to the second piece of information (Ishimitsu teaches opening a tree grid to change an element for each element selected, Ishimitsu, Fig. 6 Item 610, [0066], [0086])).
In regards to dependent claim 3, Ishimitsu teaches the method of claim 1, further comprising:
receiving, as a third input at the electronic device, a second selection of a second cell of the first number of cells in the first grid, wherein the second cell comprises a different piece of information (Ge teaches multiple attributes in the grid that can be selected individually to be changed, Ge, Column 7 Lines 46-49); and
in response to the receiving the second selection, displaying a third number of cells in a third grid, wherein cells in the third number of cells each correspond to a sub-type of information related to the different piece of information (Ishimitsu teaches opening a tree grid to change an element for each element selected, Ishimitsu, Fig. 6 Item 610, [0066], [0086])).
In regards to dependent claim 6, Ishimitsu teaches the method of claim 1, wherein the first number of cells is determined based on a number of nodes in a level of a tree structure of elements and wherein the first number of cells is greater than the number of nodes (Ishimitsu teaches the number of nodes displayed is equal to the number of parent nodes as well as cells for any parameters related to the nodes, Ishimitsu, See Fig. 2, Fig. 5, Fig. 12, [0068]).
In regards to dependent claim 14, Ishimitsu teaches the method of claim 1, wherein the first grid and the second grid are navigated by either one of a keyboard and a mouse, and wherein if either one of the keyboard and the mouse stop working, then the other one of the keyboard and the mouse navigates the first grid and the second grid (Ishimitsu teaches numerous input devices can be used to navigate the grid, Ishimitsu, [0058], [0099], [0072]).
Independent claim 15 is in the same context as claim 1; therefore it is rejected under similar rationale.
Independent claim 20 is in the same context as claim 1; therefore it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 8-13, 16, 17, 18 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimitsu in view of Glennon, Edwards and Withers et al. (hereinafter Withers, US 2002/0126153).
In regards to dependent claim 4, Ishimitsu teaches the method of claim 1, further comprising:
a set of grids comprising the first grid and the second grid (Ishimitsu teaches displaying a tree grid and a tree grid for editing selected elements, Ishimitsu, Fig. 6 Item 610, [0066], [0086]));
receiving, as a third input at the electronic device, at least one additional selection of a second cell in one grid in the set of grids (Ishimitsu teaches expanding the elements in a tree grid, Ishimitsu, Fig. 4, see both Orchestration Parameters and Ports are expanded); and
in response to the receiving each additional selection, displaying a corresponding number of cells in a corresponding grid (Ishimitsu teaches displaying all of the sub level of the expanded parent level below and indented from the parent, Ishimitsu, Fig. 4, see both Orchestration Parameters and Ports are expanded);
wherein cells in the corresponding number of cells in each of the corresponding grids are each determined based on a number of nodes in a level of a tree structure of elements (Ishimitsu teaches displaying all the sub nodes of a tree grid when expanding a parent, Ishimitsu, Fig. 4, see both Orchestration Parameters and Ports are expanded, [0051]), and
wherein information in at least some of the corresponding number of cells in each of the corresponding grids corresponds to nodes in the tree structure of elements (Ishimitsu teaches displaying information related to both the parent and sub nodes, Ishimitsu, Fig. 4, see both Orchestration Parameters and Ports are expanded, [0051]).
Ishimitsu fails to explicitly teach:
wherein the second number of cells displayed in the second grid shows only nodes at a single level of the tree structure elements, wherein the first grid is not displayed with the second grid is displayed;
wherein when the corresponding number of cells is displayed, a cell corresponding to the at least one additional selection is not displayed. 
Withers teaches: 
wherein the second number of cells displayed in the second grid shows only nodes at a single level of the tree structure elements, wherein the first grid is not displayed with the second grid is displayed (Withers teaches only displaying elements within a selected folder on the grid displayed, Withers, [0052], Fig. 6);
wherein when the corresponding number of cells is displayed, a cell corresponding to the at least one additional selection is not displayed (Withers teaches displaying as many items as possible on the grid and then providing an other choices option to display items that could not currently be displayed on the grid, Withers, [0052], Fig. 6). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Ishimitsu and Withers before him before the effective filing date of the claimed invention, to modify the two distinct tree grids taught by Ishimitsu to include the singular grid comprising the entire screen of Withers in order to obtain a tree grid navigation system that displays a single grid on the display. One would have been motivated to make such a combination because it allows for the grid to be legibly displayed on small screens such as mobile devices.
In regards to dependent claim 8, Ishimitsu fails to explicitly teach wherein the second input comprises pressing or releasing the first key. Withers teaches wherein wherein the second input comprises pressing or releasing the first (Withers teaches selecting the number key associated with the item in the grid,  Withers, [0052], “To examine the tree structure underneath the Papers 26 node, the user presses the physical key which corresponds to the middle left cell of the grid. Upon the keypress, the interface recognizes Papers 26 as the active node”). It would have been obvious to one of ordinary skill in the art, having the teachings of Ishimitsu and Withers before him before the effective filing date of the claimed invention, to modify the two distinct tree grids taught by Ishimitsu to include the singular grid comprising the entire screen of Withers in order to obtain a tree grid navigation system that displays a single grid on the display. One would have been motivated to make such a combination because it allows for the grid to be legibly displayed on small screens such as mobile devices.
In regards to dependent claim 9, Ishimitsu fails to explicitly teach wherein an outer circumference of each cell in the first number of cells is visible. Withers teaches wherein an outer circumference of each cell in the first number of cells is visible (Withers teaches that the border around each cell is visible, Withers, Fig. 6). It would have been obvious to one of ordinary skill in the art, having the teachings of Ishimitsu and Withers before him before the effective filing date of the claimed invention, to modify the two distinct tree grids taught by Ishimitsu to include the singular grid comprising the entire screen of Withers in order to obtain a tree grid navigation system that displays a single grid on the display. One would have been motivated to make such a combination because it allows for the grid to be legibly displayed on small screens such as mobile devices.
In regards to dependent claim 10, Ishimitsu fails to explicitly teach wherein pressing or releasing a subsequent key navigates to one of the second number of cells in the second grid. Withers teaches wherein pressing or releasing a subsequent key navigates to one of the second number of cells in the second grid (Withers teaches selecting the number key associated with the item in the grid,  Withers, [0052], “To examine the tree structure underneath the Papers 26 node, the user presses the physical key which corresponds to the middle left cell of the grid. Upon the keypress, the interface recognizes Papers 26 as the active node”). It would have been obvious to one of ordinary skill in the art, having the teachings of Ishimitsu and Withers before him before the effective filing date of the claimed invention, to modify the two distinct tree grids taught by Ishimitsu to include the singular grid comprising the entire screen of Withers in order to obtain a tree grid navigation system that displays a single grid on the display. One would have been motivated to make such a combination because it allows for the grid to be legibly displayed on small screens such as mobile devices.
In regards to dependent claim 11, Ishimitsu fails to explicitly teach wherein different combinations of keys on a keyboard are associated with different sets of information associated with cells in the first number of cells in the first grid, and wherein different combinations of keys comprises the specified combination of keys. Withers teaches wherein different combinations of keys on a keyboard are associated with different sets of information associated with cells in the first number of cells in the first grid, and wherein the different combinations of keys comprises the specified combination of keys (Withers teaches selecting the number key associated with the item in the grid. Each key is unique to a specific grid item, Withers, [0052], “To examine the tree structure underneath the Papers 26 node, the user presses the physical key which corresponds to the middle left cell of the grid. Upon the keypress, the interface recognizes Papers 26 as the active node”). It would have been obvious to one of ordinary skill in the art, having the teachings of Ishimitsu and Withers before him before the effective filing date of the claimed invention, to modify the two distinct tree grids taught by Ishimitsu to include the singular grid comprising the entire screen of Withers in order to obtain a tree grid navigation system that displays a single grid on the display. One would have been motivated to make such a combination because it allows for the grid to be legibly displayed on small screens such as mobile devices.
In regards to dependent claim 12, Ishimitsu fails to explicitly teach fails to explicitly teach wherein the first grid occupies a first area of a display screen, and wherein the second grid occupies an entirety of the first area and wherein a size of the second grid does not depend on a number of items shown in the second grid. Withers teaches wherein the first grid occupies a first area of a display screen, and wherein the second grid occupies an entirety of the first area and wherein a size of the second grid does not depend on a number of items shown in the second grid (Withers teaches that the grid area remains the same size and location as the items are selected. The size of the grid also does not change with respect to how many items are present, Withers, [0052], Fig. 6). It would have been obvious to one of ordinary skill in the art, having the teachings of Ishimitsu and Withers before him before the effective filing date of the claimed invention, to modify the two distinct tree grids taught by Ishimitsu to include the singular grid comprising the entire screen of Withers in order to obtain a tree grid navigation system that displays a single grid on the display. One would have been motivated to make such a combination because it allows for the grid to be legibly displayed on small screens such as mobile devices.
In regards to dependent claim 13, Ishimitsu fails to explicitly teach wherein the first grid is a layout of 3x3 cells. Withers teaches wherein the first grid is a layout of 3x3 cells (Withers teaches that the grid area is 3x3, Withers, [0052], Fig. 6). It would have been obvious to one of ordinary skill in the art, having the teachings of Ishimitsu and Withers before him before the effective filing date of the claimed invention, to modify the two distinct tree grids taught by Ishimitsu to include the singular grid comprising the entire screen of Withers in order to obtain a tree grid navigation system that displays a single grid on the display. One would have been motivated to make such a combination because it allows for the grid to be legibly displayed on small screens such as mobile devices.
Dependent claim 16 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 17 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 8; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 11; therefore it is rejected under similar rationale.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimitsu in view of Glennon, Edwards and Chisholm et al. (hereinafter Chisholm, US 2019/0073091).
In regards to dependent claim 5, Ishimitsu teaches the method of claim 1, wherein the first number of cells is a preset number of cells (Ishimitsu teaches the number of nodes displayed is equal to the number of parent nodes or the number able to be displayed in the window, Ishimitsu, See Fig. 2, Fig. 12, [0068]).
Ishimitsu fails to explicitly teach that the preset number of cells is based on screen size of the electronic device. Chisholm teaches the preset number of cells is based on screen size of the electronic device (Chisholm teaches adjusting a grid template based on display screen size, Chisholm, [0035-0037]). It would have been obvious to one of ordinary skill in the art, having the teachings of Ishimitsu and Chisholm before him before the effective filing date of the claimed invention, to modify the two distinct tree grids taught by Ishimitsu to include the grid changing based on screen size of Chisholm in order to obtain a tree grid navigation system that displays grid based on the display. One would have been motivated to make such a combination because it allows for the grid to be legibly displayed on small screens such as mobile devices.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimitsu in view of Glennon and Ge (hereinafter Ge, US 9,201,852).
In regards to dependent claim 7, Ishimitsu fails to explicitly teach wherein the tree structure of elements is a web page Document Object Model (“DOM”). Ge teaches wherein the tree structure of elements is a web page Document Object Model (“DOM”) (Ge teaches navigating a websites DOM through a grid structure, Ge, Column 3 Lines 46-61). It would have been obvious to one of ordinary skill in the art, having the teachings of Ishimitsu and Ge before him before the effective filing date of the claimed invention, to modify the tree grid navigation taught by Ishimitsu to include the HTML Dom navigation of Ge in order to obtain a tree grid navigation system that traverses an HTML DOM. One would have been motivated to make such a combination because it enables the user to access hidden HTML features missed by WYSIWY editors (Ge Column 3 Lines 24-26).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171